Citation Nr: 1518171	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-19 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for left ear hearing loss.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from December 1974 to December 1978.  In July 2014, he presented testimony at a Board hearing, which was chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The evidence reflects that there is a current left ear hearing loss "disability" as defined for VA purposes (38 C.F.R. § 3.385 (2014)).  A February 2011 VA examination report reveals the following pure tone thresholds for the left ear:  




HERTZ



500
1000
2000
3000
4000
LEFT
45
50
50
40
20

Speech recognition ability was 76 percent.  The diagnosis was normal to moderate sensorineural hearing loss left ear.  The examiner opined that the left ear hearing loss was not caused by, or a result of, noise exposure in the military.  However, the examiner's rationale was that there was no change in the hearing thresholds between induction and discharge.  Indeed, the Board notes that the results were identical.  The service entrance examination in August 1974 and the service separation examination in November 1978 each reflect the following thresholds:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
10
10
5

To this extent, the February 2011 VA examiner's opinion is correct.  The Veteran's hearing was reported as being identical at service separation as at service entrance.  However, the February 2011 examiner did not discuss two additional audiograms conducted during service, which reflect substantially different results.  On September 12, 1977, pure tone thresholds were as follows:






HERTZ



500
1000
2000
3000
4000
LEFT
35
35
35
35
20

On September 29, 1978, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
25
20
25
15

Crucially, the September 1977 results meet the criteria of a hearing loss disability for VA purposes.  Thus, the Veteran had disabling hearing loss in the left ear while he was in service.  While it apparently improved to the point where it was no longer disabling at service separation, and no longer met the definition of a hearing loss "disability," an acknowledgement and discussion of these additional audiograms by the examiner is necessary.  

The Board also notes that the February 2011 VA examiner reasoned that a comparison of audiograms between 2007 and today indicates a progression in hearing loss in only the last few years.  However, a review of the claims file reveals no audiograms other than the February 2011 results.  It is unclear upon what evidence the examiner based this finding; however, such evidence is apparently not in the claims file, and therefore, not available for review by the Board.  

In addition, the VA examiner commented that, any time there was an asymmetry in progression of hearing loss, an evaluation by an ear/nose/throat physician was prudent.  It is unclear whether the examiner believed that such evaluation was pertinent to the requested opinion or might affect the opinion rendered.  It does not appear that such an evaluation was provided.

Finally, the Veteran testified that he was treated for hearing loss at the VA Medical Center in East Orange, New Jersey, in the early 1990's.  There is no indication that these treatment records have been requested.  They are not physically of record.  However, if they exist, these records are constructively of record before the Board, and an effort to obtain them is necessary.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records.  Make all attempts necessary to obtain VA audiograms between 2007 and the present cited by the February 2011 VA examiner, and to obtain treatment records from the East Orange VA Medical Center from the early 1990s.  

Ensure that any records obtained are posted to the VBMS system.  The Board does not have access to CAPRI or other VHA electronic repositories.  

Make a notation in the claims file regarding all requests made and all responses received.  

2.  After obtaining the additional records or determining that there is no reasonable possibility that such records exist, obtain a supplemental opinion from the examiner who conducted the February 2011 examination.  If the examiner is not available, obtain an opinion from another appropriate specialist.  

If the specialist designated to provide the opinion determines that additional examination of the Veteran is necessary to provide a reliable opinion (to include an ENT evaluation), such examination should be scheduled.  

The claims folder must be made available to and reviewed by the individual designated to provide the opinion.  

The designated specialist should review the additional evidence, including the September 12, 1977, audiogram in service showing disabling hearing loss in the left ear, as defined under 38 C.F.R. § 3.385, and provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the current left ear hearing loss is causally or etiologically related to active service.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran should be provided a supplemental statement of the case and an appropriate time period for response.  

The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


